Citation Nr: 1009965	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

3.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to July 2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver 
Colorado, which granted service connection and a 10 percent 
evaluation for lumbar strain, and granted service connection 
and noncompensable evaluations for gastroesophageal reflux 
disease and migraine headaches, effective from December 15, 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA 
examination in March 2007.  However, there is medical 
evidence of record which shows that the Veteran's lumbar 
strain, gastroesophageal reflux disease, and migraine 
headaches may have worsened.  

Private treatment records dated in June 2007 indicate that 
the Veteran has pain with straight leg raise bilaterally.  A 
May 2008 VA treatment record also shows that the Veteran had 
positive straight leg raise at 70 degrees on the right.  The 
Veteran complained of worsening low back pain according to a 
July 2008 VA treatment report.  The examiner noted that 
flexion was limited to 60 degrees at that time.  Regarding 
the Veteran's gastroesophageal reflux disease, a May 2008 VA 
treatment report shows that the Veteran complained of 
dysphagia, dyspepsia, abdominal pain, nausea and vomiting, 
and melena 2-3 times a month.  On a September 2008 VA 
treatment report, the Veteran again reported of blood in his 
stool.  December 2008 VA treatment records also indicate that 
the Veteran's prior prescription for his gastroesophageal 
reflux disease was not effective and he had to switch 
medications.  Regarding his migraine headaches, a September 
2008 VA treatment report shows that the Veteran experienced 
headaches monthly. 

Given the evidence of worsening since the last examination 
and given the Veteran's assertions of a higher level of 
disability, a new examination is needed to determine the 
severity of the Veteran's lumbar strain, gastroesophageal 
reflux disease, and migraine headaches.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Note (1) to the General 
Rating Formula for Diseases and Injuries of the Spine, states 
that objective neurologic abnormalities associated with a 
back disability are to be rated separately under an 
appropriate diagnostic code (DC).  See 38 C.F.R. § 4.71a.  
Therefore, in assessing the level of the Veteran's lumbar 
strain, the new VA examination should address all associated 
objective neurologic abnormalities, to include any bladder or 
lower extremity neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
March 2009 should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problems.

2.  Thereafter, schedule an appropriate VA 
examination to determine the extent and 
severity of the Veteran's service-
connected lumbar strain.  The examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected lumbar strain, to include any 
and all limitation of motion, e.g., 
flexion or extension, as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, or 
incoordination.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected lumbar strain.  To the 
extent possible, any additional functional 
loss or limitation of motion attributable 
to such flare-ups should be described.  
The examiner must also address all 
objective neurologic abnormalities 
associated with the Veteran's lumbar 
strain, distinguishing right-sided from 
left-sided findings, including sciatica if 
it is found.  Bladder and bowel 
impairment, if present, should also be 
addressed.  

3.  Schedule an appropriate VA examination 
to determine the current extent and 
severity of the Veteran's service-
connected gastroesophageal reflux disease.  
Following completion of examination, the 
examiner should specifically comment 
regarding the presence (or absence) of 
pain, vomiting, material weight loss, and 
hematemesis or melena with moderate 
anemia, or other symptom combinations 
productive of severe impairment of health; 
and/or persistently recurring epigastric 
distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or 
arm or shoulder pain which is productive 
of considerable impairment of health.  

4.  Schedule an appropriate VA examination 
to determine the current extent and 
severity of the Veteran's service-
connected migraine headaches.  After the 
examiner obtains from the Veteran 
information regarding the frequency, 
severity and duration of his migraines, 
he/she should determine whether the 
Veteran suffers from headaches manifested 
by prostrating attacks.  If headaches with 
prostrating attacks are found, examination 
findings should be expressed in terms of 
average of such attacks per week and the 
resultant impact on economic adaptability.  

Regarding the requested examination(s), 
the claims folder and a copy of this 
remand must be made available to the 
examiner(s) for review of the case, be 
reviewed by the examiner(s) prior to the 
examination(s), and the examination 
report(s) should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be performed, and 
the examiner(s) should review the results 
of any testing prior to completing the 
report.  All findings and conclusions 
should be set forth in a legible report.  
The examiner(s) is asked to describe in 
detail all symptoms reasonably 
attributable to the service-connected 
disabilities being examined and the 
current severity of the disabilities. 

The Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

5.  Review the VA examination reports to 
ensure that they are in complete 
compliance with this remand and adequate 
for rating purposes.  If deficient in any 
manner, implement corrective procedures.

6.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  
Then, readjudicate the claims.  Any 
objective neurologic abnormalities 
associated with the Veteran's lumbar 
strain should be assigned a separate 
disability rating, if warranted, under 
an appropriate Diagnostic Code, see 
38 C.F.R. Part 4.  In readjudicating the 
claims, consider the entire rating 
period involved, and consider staged 
ratings if deemed appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, issue the Veteran and 
his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
After affording the Veteran's 
representative an opportunity to submit 
a VA Form 646, the matter should then be 
returned to the Board if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


